DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1, 3-5, 7-9, 11-16, 19-20 and 22, in the reply filed on 05/11/2022,  is acknowledged.
Claims 24, 26, 29, 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2022.
	Applicants further elect maltol as specific pyrone, didecyldimethylammonium chloride (DDAC) as specific cationic surfactant; disodium EDTA as specific chelating agent. Claims 1, 3, 5, 11, 15-16, 19-20 and 22 read ion the elected species and are under examination; claims 4, 7-9, 12-14 do not rad on the elected species and are withdrawn from consideration.
 	Claims 1, 3-5, 7-9, 11-16, 19-20, 22, 24, 26, 29 and 31 are pending; claims 1, 3, 5, 11, 15-16, 19-20 and 22 are under examination.

Priority
	Acknowledge is made that this application is national stage of international patent application PCT/IL2019/050257, filed on 03/07/2019; which claims priority from US provisional application 62/640105, filed on 03/08/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 15 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 15 recite the limitation "said at least quaternary ammonium”" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites trademark “Cola Lipid C and “SugaQuat L-1010”, Claim 22 recites Trademark “Natrlquest E30”. The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 11, 15-16, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al. (US20080207481).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Meine et al.  teaches Conventional perfumed consumer products are characterized by a uniform odor throughout the entire product. Consumer products are described that comprise at least two differently smelling perfume oils which are not evenly distributed in the product in proportion to one another (abstract). One model for powder detergents would be, for example, the "layer model". A detergent according to the invention in accordance with the "layer model" follows the principle of the layered structure. For example, 11 different washing powders can be produced in a conventional way. Washing powder 1 comprises only perfume oil 1 and washing
powder 11 comprises only perfume oil 2. Washing powders 2-10 comprise both perfume oil 1 and perfume oil 2, but in varying amounts. Washing powder 2 comprises, based on the perfume oil present overall therein, 90% by weight of perfume oil 1 and 10% by weight of perfume oil 2. Correspondingly, washing powder 3 comprises 80% by weight of perfume oil 1 and 20% by weight of perfume oil 2, washing powder 4 comprises 70% by weight of perfume oil 1 and 30% by weight of perfume oil 2, etc. until washing powder 10 which comprises 10% by weight of perfume oil 1 and 90% by weight of perfume oil 2 (page 2, [0019]). Within the scope of the present invention, it likewise corresponds to a preferred embodiment if at least one, preferably at least two, advantageously at least three, in particular at least four, of the perfume oils present in each case comprise at least one, preferably at least two, advantageously at least
three, in a further advantageous manner at least four, in a still more advantageous manner, at least five, in particular at least six, fragrance alcohols such as ethyl maltol and maltol (page 9, [0116]). The perfume oil is at amount of 0.1 to 0.9% or 1% to 20% of total weight of product (page 11, [0118-0119]). The product is a cleaner product in the form of powder or liquid (page 12, [0158]). The composition further comprises 0.01 to 10% of cationic surfactant such as di-n-decyl-dimethylammonium chloride (page 20, [0264, 0266, 0269]). The composition further comprises chelating agent such as disodium EDTA (page 32, [0407-0409]. The composition further comprises antimicrobial active compounds (page 34, [0430-0432]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Meine et al.  is that Meine et al. is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Meine et al.  teaches a cleaning product comprises perfume oils including maltol; di-n-decyldimethylammonium chloride (DDAC; 0.01 to 10%) and disodium EDTA in the form of powder.
Regarding the ratio of maltol to DDAC, Meine et al.  teaches perfume oil from 0.1% to 0.9% or 1% to 20%, and each fragrance in perfume oil has different amount such as the ratio of perfume 1 to perfume 2 is from 9:1 to 1:9 when there are two fragrance. Thus, when there are 6 fragrance in perfume oil, each fragrance can be higher or lower percentage than the average percentage by the total perfume amount divided by 6. Therefore, maltol may have at least up to 0.9%/6=0.15% or 20%/6=3.3%. In this situation, the ratio of maltol (0.15%) to DDAC (0.01% to 10%) would be 0.15% : 0.01% (when DDAC is 0.01%) = 15:1,  inside of claimed range 70:30 to 99:1.
Regarding claim 19, Meine et al.  teaches cleaning product comprising di-n-decyldimethylammonium chloride, disodium EDTA and antimicrobial active, and each of these compounds has antimicrobial property, thus, this is a antimicrobial composition.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Claims 1, 3, 5, 11, 15, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnenberg et al. (US20020173436).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Sonnenberg et al.  teaches Multiphase soaps are preferred in which each phase
is visible in the vertical. It is also possible to use agents for setting a pH or the ionic Strength. Examples which may be mentioned are Sodium carbonate, Sodium hydroxide, phosphoric acid and Salts thereof, Sodium acetate, acetic acid, citric acid and Salts thereof, Sodium hydrogencarbonate, triethanolamine, EDTA, disodium-EDTA, tetrasodium-EDTA. (page 2, [0037, 0049]). It is preferred to add fragrance such as 3-hydroxy-2-methyl-4H-pyran-4-one; 2-ethyl-3-hydroxy-4H-pyran-4-one at an amount of 0.05 to 5% (page 3, [0053-0055]; page 5, [0079, 0081]).  The composition further comprises antimicrobial active such as didecyldimethylammonium chloride at 0.01 to 20% (page 7, [0100-0101]; page 9, [0131]). The composition further comprises antioxidant or preservative such as EDTA and derivatives (page 11, [0137-0138]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Sonnenberg et al.   is that Sonnenberg et al.   is not specific enough for anticipation.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the instant invention.
Sonnenberg et al.  teaches a soap composition comprising 3-hydroxy-2-methyl-4H-pyran-4-one (maltol) at 0.05 to 5% and didecyldimethylammonium chloride at 0.01to 20% in the presence of disodium EDTA.
Regarding the ratio of maltol to DDAC, when maltol is 1% and DDAC is 0.1%^, the ratio is 10:1, inside of claimed range of 70:30 and 99:1.
Regarding claim 19, Sonnenberg et al.  teaches DDAC as antimicrobial active, thus, the composition is antimicrobial composition.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Claims 1, 3, 5, 11, 15-16, 19-20 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Dodd et al. (US6344218).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Dodd et al.  teaches aqueous compositions comprising an odor controlling agent and select sanitizing agents for deodorizing and sanitizing skin surfaces (abstract). The composition includes antimicrobial such as didecyldimethylammonium chloride at 0.001 to about 0.8% (column 9, line 1-10); perfume from about 0% to 0.5% and up to about 1% (column 14, line 5-20) and perfume includes ethyl maltol (column 15, line 20-30). The composition includes preservative EDTA and salt (column 20, line 1 to line 18). In one example, the composition is a spray sanitizing composition comprising 55% of ethanol and 43.8% of water (column 26, example III). This teaches the composition is a solution in one embodiment.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Dodd et al.  is that Dodd et al.   do not expressly teach maltol. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dodd et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace maltol for ethyl maltol in the composition of Dodd et al. because maltol is homolog and thus obvious variant of ethyl maltol since their difference is only a -CH2- group. MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Therefore, it is obvious for one of ordinary skill in the art to replace maltol for ethyl maltol in the composition of Dodd et al.  and produce instant claimed invention with reasonable expectation of success.
Dodd et al.  teaches a composition comprising maltol at 0% to 0.5%, didecyldimethylammonium chloride at 0.001 to 0.8%. When maltol is 0.2% and didecyldimethylammonium chloride is 0.01%, the ratio is 0.2% : 0.01% = 20:1, inside claimed range of 6=70:30 to 99:1.
Regarding claims 16 and 19, Dodd et al.  teaches composition comprising antimicrobial compound in the form of solution, thus, is a antimicrobial composition.
Regarding claims 20 and 22,  Dodd et al.  teaches EDTA and salt encompassing disodium EDTA as common EDTA salt.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613